DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
Claims 1-2, 4-15 and 17-22 have been examined.
Claims 3 and 16 are canceled by the Applicant. 
Response to Arguments
Applicant's arguments filed on 06/13/2022 have been fully considered but they are not persuasive.
With respect to U.S.C. 101, Applicant is of the opinion that claims recite techniques that automatically detect update requirements that apply to the contract and these updates improve the functionality of a computer and these improvements to the functionality of a computer constitute a practical application. However, Examiner respectfully disagrees. 
Claims continue to be directed towards creating and modifying a contract. This is an abstract idea. The computer technology merely automates and implements the abstract idea. The additional elements i.e. processor, memory, distributed ledger of computer technology merely automate the abstract idea. Therefore, the abstract idea is not integrated into a practical application. The processor merely automates and implements the abstract idea to perform the functions. The devices do not provide meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment, the claim continues to be non-statutory. See Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 4-15 and 17-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
In the instance case, claims 1-2, 4-13 and 21 are directed to method and claims 14-15 and 17-20 and 22 are directed to a system. Therefore, these claims fall within the four statutory categories of invention.
The claims are directed to creating and modifying a contract which is an abstract idea. Specifically, the claims recite “receiving a request to originate a contract…; determining…source…; identifying ….requirement …; determining at least one condition…; adding the at least one condition…; storing at a first time information…; detecting at a second time…an update….; determining…updated condition…; replacing…the condition with the updated condition….; and storing information….”, which is grouped within the “certain methods of organizing human activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims involve a series of steps for receiving a request to originate a contract, determining source of transaction, identifying source requirement, determining at least one condition based on the requirement, adding condition to the contract; storing the contract, detecting an updated requirement, determining updated condition based on updated requirement, replacing the conditions with the updated conditions and store information related to updated contract which is a process that deals with commercial or legal interactions including agreement in form of contract/license. Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)). 
Additionally, the claims are directed to creating and modifying the contract which is an abstract idea of mental process. The claims involve a series of steps for receiving a request to originate a contract, determining source of transaction, identifying source requirement, determining at least one condition based on the requirement, adding condition to the contract; storing the contract, detecting an updated requirement, determining updated condition based on updated requirement, replacing the conditions with the updated conditions and store information related to updated contract which is a process that deals with concepts performed by a human using pen and paper (including observation, evaluation, judgment, option) more specifically involve creating and modifying the contract. See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, at 52 (Jan. 7, 2019). Therefore, the claim is directed to an abstract idea, as it has been held that a combination of abstract ideas, in this case mental processes and certain methods of organizing human activity, is still an abstract idea. See FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1093-94 (Fed. Cir. 2016). 
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of the claims such as, processor, memory, distributed ledger merely use a computer as a tool to perform an abstract idea. Specifically, processor, memory, distributed ledger performs the steps of receiving a request to originate a contract, determining source of transaction, identifying source requirement, determining at least one condition based on the requirement, adding condition to the contract; storing the contract, detecting an updated requirement, determining updated condition based on updated requirement, replacing the conditions with the updated conditions and store information related to updated contract. The use of a processor/computer as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional elements of a processor, memory, distributed ledger, to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of rights management. As discussed above, taking the claim elements separately, processor, memory, distributed ledger performs the steps of receiving a request to originate a contract, determining source of transaction, identifying source requirement, determining at least one condition based on the requirement, adding condition to the contract; storing the contract, detecting an updated requirement, determining updated condition based on updated requirement, replacing the conditions with the updated conditions and store information related to updated contract. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of creating and modifying a contract. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible. 
Dependent claims further describe the abstract idea of creating and modifying a contract. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4-15 and 17-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1 and 14 recite “determining an energy resource of the energy transaction; identifying based on the energy resource, a requirement for the energy transaction” and “storing information relating to the updated contract and the at least one updated condition on the distributed ledger” these limitations were not described in the specification.
Specification discloses: For example, the contract codex may store or access transaction data for a plurality of contracts concerning a particular energy resource (e.g., natural gas, solar power output) and/or a particular region (e.g., a particular country, a particular state, a particular collection of states, one or more cities) (Publication paragraph 0057); The instructions may also cause the processor to update the contract to include the at least one condition to generate an updated contract and store information relating to the updated contract on a distributed ledger.(Publication paragraph 0016) but does not describe the limitations above.
Claims 21-22 recite “wherein the second time is at least one day after the first time” this limitation was not described in the specification. 
Specification discloses: The smart contract may query contract codex at regular intervals (e.g., at 3:00 am each day) to confirm regulation, rule, standard and specification compliance of the transaction. (See publication paragraph 0061) but does not described the limitation above.
Claims 2, 4-13, 15 and 17-22 are also rejected as each depends from claims 1 and 14 respectively.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-15 and 17-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 14 recite “receiving a request to originate a contract associated with an energy transaction” and “adding the at least one condition to the contract” it is unclear to one of the ordinary skills in the art the manner adding step/function implemented without generating a contract. In other words, how a condition can be added to a contract while there is no contract. (In re Zletz, 893 F.2d 319, 13USPQ2d 1320 (Fed. Cir. 1989), MPEP 2173.02 (III)(B)) which states “Examiners should bear in mind that "[a]n essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process”
Claims 2, 4-13, 15 and 17-22 are also rejected as each depends from claims 1 and 14 respectively.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZESHAN QAYYUM whose telephone number is (571)270-3323. The examiner can normally be reached Monday-Friday 9:00AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 5712726708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZESHAN QAYYUM/Primary Examiner, Art Unit 3685